In an action to recover damages for personal injuries, etc., the defendants A.G.A. Data Service Co., Inc., and Anthony J. Furnari appeal from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated January 27, 2005, as denied that branch of their motion which was for summary judgment dismissing the complaint . insofar as asserted against the defendant A.G.A. Data Service Co., Inc.
Ordered that the appeal by the defendant Anthony J. Furnari is dismissed, as he is not aggrieved by the portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is reversed insofar as appealed from by the defendant A.G.A. Data Service Co., Inc., on the law, that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant A.G.A. Data Service Co., Inc., is granted, the complaint is dismissed insofar as asserted against that defendant, and the action against the remaining defendants is severed; and it is further,
Ordered that one bill of costs is awarded to the defendant A.G.A. Data Service Co., Inc.
The Supreme Court should have granted that branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the appellant A.G.A. Data Service Co., Inc. (see Khan v Bangla Motor & Body Shop, Inc., 27 AD3d 526 [2006] [decided herewith]).
*526Moreover, since the Supreme Court granted that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the appellant Anthony J. Furnari, the appeal by Furnari must be dismissed as he is not aggrieved by the portion of the order appealed from (see CPLR 5511).
The appellants’ remaining contentions have been rendered academic in light of our determination of the appeal from the order dated October 26, 2004, in a related action (see Khan v Bangla Motor & Body Shop, Inc., supra). Schmidt, J.P., Rivera, Skelos and Lifson, JJ., concur.